Citation Nr: 1242479	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-16 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for multiple myeloma, to include as due to toxic herbicide exposure.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter is on appeal from a July 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.

This case was remanded by the Board in July 2011 for further development and is now ready for disposition.

As a procedural matter, the Board notes that the veteran submitted a series of treatment records relating to his multiple myeloma at various points from 1999 to 2011.  This evidence was received after the last RO review and did not include a waiver.  The Board has reviewed the additional evidence but finds that there is no prejudice to the Veteran by adjudicating the claim without RO review of this evidence.  The facts in this case turn primarily on whether he has been to a toxic herbicide while on active duty, and it is undisputed that he currently has multiple myeloma.  Therefore, as these treatment records do not address the issue of whether he was exposed to a toxic herbicide in service, and because the Veteran has specifically stated that this disorder is not related directly to active duty, they are not pertinent to appeal.  38 C.F.R. § 19.31.  There is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  


FINDING OF FACT

The evidence of record does not establish that the Veteran was exposed to herbicide agents; and his diagnosed multiple myeloma is not otherwise shown to be etiologically related to his active service.  

CONCLUSION OF LAW

Multiple myeloma was not incurred in service nor presumed to be related to active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.



Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, the VCAA duty to notify was satisfied by way of a sent to the Veteran in October 2005 and February 2009 that fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence, it also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

With respect with to the notice regarding service connection on a secondary basis as well as Dingess requirements, this notice was not provided prior to the initial unfavorable decision on the claim by the RO.  However, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, this information was contained in the February 2009 letter, after which time the claims were readjudicated and a new supplemental statement of the case was issued in April 2009.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran has submitted additional private treatment records as well.  While the RO also attempted to acquire the records associated with a claim for benefits with the Social Security Administration (SSA), the SSA responded in August 2011 that these records were destroyed.  

The Board notes that the Veteran submitted a statement in September 2011, where he listed the name and information of his treating oncologist.  While the RO attempted to contact the Veteran via telephone, requesting written authorization to acquire the associated treatment records, it does not appear that any further action was taken by the RO.  Nevertheless, a remand is not necessary to acquire these records, as they are not relevant to an unestablished fact necessary to support the claim.  Specifically, the Veteran stated at his hearing in March 2011 that his claim was based solely on his Agent Orange exposure, and the evidence already establishes that he has multiple myeloma.  He never identified these records as relevant.  He merely described the doctor as a treating physician.  Therefore, these private treatment records will not be relevant to that question.  

Next, the Board acknowledges that a VA medical opinion was not obtained to determine the nature and etiology of his multiple myeloma.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

In this case, a physical examination is simply not necessary.  The diagnosis of multiple myeloma is firmly established.  The Veteran also makes no contention that his multiple myeloma had its onset in service, within one year of service discharge, or is related to his active service other than his purported exposure to herbicides.  The outstanding issue on appeal is simply whether the Veteran was exposed to Agent Orange while in service, which is a non-medical question.  A remand for a VA opinion would not be beneficial in the adjudication of this issue to the extent that it was denied, and is thus not required in this case.

Finally, it is noted that this appeal was remanded by the Board in July 2011 in order to acquire the Veteran's SSA records.  The Board is satisfied there was substantial compliance with this Remand. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The RO contacted the SSA, but was informed that the Veteran's SSA records had been destroyed.  Following these actions, the issue was again considered by the RO, and a supplemental statement of the case was sent to the Veteran in June 2012.  Despite the fact that no records were acquired, the Board nevertheless finds that the July 2011 Remand directives were substantially complied with, and there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Veteran is seeking service connection for multiple myeloma.  He contends he developed his multiple myeloma due to Agent Orange exposure while serving on the destroyer USS MULLANY (DD-528), which participated in military operations off the coast of Vietnam from 1966 to 1968.  

VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

Service connection is warranted for a veteran who has been exposed to an herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for specified diseases to include multiple myeloma.  Service connection is warranted even if these disorders were not shown during active duty. 38 C.F.R. § 3.309(e).

However, the U.S. Court of Appeals for the Federal Circuit has clarified that VA regulations require a veteran to have actually set foot within the land borders of Vietnam for in order for toxic herbicide exposure to be presumed.  A veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), rev'g Haas v. Nicholson, 20 Vet. App. 257 (2006).  

Proof of a naval vessel mooring in the Republic of Vietnam while a veteran was serving on board weighs favorably in establishing service within the land borders of the Republic of Vietnam. In this regard, VA Compensation & Pension (C&P) service has continually updated a non-exhaustive list of U.S. Navy ships that have operated at some point in the inland waterways of Vietnam or else was moored at some location in the Republic of Vietnam. This compilation includes vessels as part of the Mobile Riverine Force, to include all vessels with the designation LCM, LCVP, LST, PBR, PG, IFS or PCF. It also includes a number of specifically listed amphibious attack transports and destroyers.


In this case, the Veteran has stated that his ship was involved in Operation SEA DRAGON, a combined naval interdiction of sea lanes between North and South Vietnam.  In his October 2005 statement, the Veteran stated that this sometimes required the ship to be "within a couple hundred yards of the shore line" to provide gunfire support to ground forces.  He later stated in February 2009 that these operations required the ship to enter various inlets along the Vietnamese coast.  At his hearing before the Board in July 2011, he expounded that his ship conducted personnel transfers in Cam Ranh Bay, and was so far inland at certain points that "you couldn't see the ocean" (T. at 3-4).  

A review of the Veteran's personnel records confirm that he was stationed on board USS MULLANY from October 1966 to July 1968, and recognizes that some of this time was spent in proximity to the Republic of Vietnam.  However, at this point, there is insufficient evidence for the Board to conclude that the Veteran was ever physically present in the Republic of Vietnam or that his ship operated in the inland waterways of Vietnam.  

First, USS MULLANY is not a ship that was part of the Mobile Riverine Force, nor is it one of the specifically designated classes of ships (such as LST, LCM, LCVP, etc.) that would have been expected to operate in the internal waters of Vietnam.  Also, USS MULLANY is not one of the ships listed by the C&P as having either moored in the Republic of Vietnam or operated in its inland waters.  The Board recognizes that other destroyers similar to USS MULLANY did operate in the inland waters, and the C&P list of ships is not exhaustive.  However, the fact remains that the USS MULLANY is not currently included on any list maintained by VA.  See http://www.publichealth.va.gov/exposures/agentorange/ shiplist/list.asp (August 17, 2012).

VA has also referred the Veteran's assertions to the Joint Services Records and Research Center (JSRRC) in St. Louis, Missouri for a review of all available unit histories.  In March 2009, the JSRRC responded that ship's records from 1966 and 1967 indicated that USS MULLANY departed on deployment in October 1966, where it provided support for aircraft carrier operations off the coast of North Vietnam, particularly in January and February 1967 and returned to San Diego, California in March 1967.  The command history for this deployment did not indicate that USS MULLANY was ever in port in the Republic of Vietnam. 

The JSRRC also reviewed the command history from 1968, and noted that USS MULLANY again deployed on February 1968 and, from March to April 1968, operated in support of aircraft carrier operations in the Gulf of Tonkin.  USS MULLANY also conducted naval gunfire support in the coastal waters in the Republic of Vietnam from April through June 1968, where it then returned to the Gulf of Tonkin before leaving the area.  Of note, none of these records reflected that USS MULLANY either moored or operated within the inland waters of Vietnam.  

At his hearing before the Board in March 2011, the Veteran specifically discussed an occasion where his ship navigated into Cam Ranh Bay in order to bring aboard South Korean personnel (T. at 6).  However, he denied that the ship actually moored to the pier, but instead conducted a personnel transfer a few hundred yards off land.  The JSRRC did not note any evidence in the ship's unit histories or logs that would corroborate this event.  

Moreover, mere proximity to shore while operating in Cam Ranh Bay is, by itself, insufficient to establish exposure to Agent Orange, as the ship was neither moored in the Republic of Vietnam nor operating in the inland waterways of Vietnam.   It should also be noted that the all of the ships included in the C&P list that entered Cam Ranh Bay either moored ashore or operated in a way where it is expected that personnel routinely went ashore.  It is clear from the C&P list that the mere presence of a ship in Cam Ranh Bay insufficient to presume exposure.  

The Board also notes the JSRRC's comment that, according to the National Archives and Records Administration (NARA) and the Naval Historical Center, command histories, deck logs and administrative histories are the only records kept by U.S. Navy ships that are retained.  Significantly, these records do not normally annotate individuals arriving or departing the ship.  It is true that deck logs would certainly indicate when and where a ship has moored.  However, the Veteran has not asserted that USS MULLANY ever actually moored in the Republic of Vietnam.  Therefore, the ship's deck logs acquiring the ship's deck logs would not be helpful.  

None of the records retained by the Naval Historical Center or NARA are expected to reflect the ship's position while underway.  Although a ship would have been expected to keep a position log, the JSRRC report indicates that these are not retained by either NARA or the Naval Historical Center.  Therefore, despite the diligent search performed by both VA and the JSRRC, there is no indication in any of the retained records that USS MULLANY ever moored in the Republic of Vietnam or operated in its inland waters.  

In addition to his assertions regarding the ship's location, the Veteran has also stated that he would typically see a red or orange residue on the ship that would have to be washed off the ship's superstructure (T. at 7-8).  However, the JSRRC stated in May 2009 that there was no evidence that Navy ships ever transported, stored, or tested toxic herbicides.  There is also no actual way to determine that this substance was actually a toxic herbicide residue beyond the Veteran's own speculation, and he not indicated any specialized training that would reflect that he had the qualifications to make such a determination.  It should also be pointed out that the name "Agent Orange" derives from the identifying stripe on its containers, and is not actually orange in color. See http://www.publichealth.va.gov/exposures/ agentorange/basics.asp (August 19, 2012).  

The Board stresses that it does not necessarily find the Veteran's in-service recollections are false per se.  However, none of the Veteran's personnel records, or the command histories and logs reviewed by the JSRRC, corroborate these statements.  The Board is not obligated to accept as fact statements made regarding non-medical activities, such as where the Veteran was stationed at any given time. Compare Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) with Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

Thus, while the Veteran's personnel records confirm that he served on board USS MULLANY from October 1966 to July 1968, there is no evidence that the ship ever moored in the Republic of Vietnam, nor is there any evidence to corroborate his assertions that the ship operated in its inland waters.  Therefore, exposure to a toxic herbicide such as Agent Orange may not be conceded by the Board and, as such, service connection for multiple myeloma based on such exposure is not for application.  

Next, even though his primary assertion has been addressed above, the Veteran is not precluded from establishing service connection for multiple myeloma with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, service connection is also not warranted on this basis.

As an initial matter, the Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis related to multiple myeloma or any related disorder in service or any symptoms reasonably attributed thereto.  Significantly, at the time of his separation physical examination in July 1968, there were no symptoms that might be indicative of multiple myeloma.  In fact, there is no indication of multiple myeloma until he was diagnosed with the disorder in 1998, and approximately 30 years after he left active duty.    

In actuality, the Veteran has not asserted that he has experienced this disorder since active duty.  He explicitly acknowledged that this disorder was not related directly to his active duty service, and that the "whole focus" of his claim was based on toxic herbicide exposure.  See Board hearing in March 2011.   
Therefore, in view of the Veteran's testimony and the absence of any evidence indicative of multiple myeloma prior to 1998, the Board concludes that service connection is also not warranted on this basis. 

In conclusion, as the evidence does not establish that the Veteran's ship moored in the Republic of Vietnam or that it operated in the inland waters of Vietnam, he cannot be presumed to have been exposed to Agent Orange, and service connection is not warranted on this basis.  He has acknowledged that this disorder is not directly related to his active duty service.  Therefore, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for multiple myeloma, to include as due to toxic herbicide exposure, is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


